Sandler, J. (dissenting).
I am in agreement with Special Term’s determination for the reasons set forth by that court as well as for the reasons presented in Mr. Justice Bloom’s dissenting opinion. There is a substantial basis in this record for Special Term’s conclusion that the rental income derived by claimant from the property in question, to the extent to which it exceeded that derived from comparable loft properties, would not be reflected in an unforced sale of the property.
The reality seems to me quite different from that portrayed *115in Mr. Justice Markewich’s opinion. Claimant is engaged in the record storage business. It has conducted that business in various buildings, in addition to the one here, all apparently typical loft buildings shaped to the exigencies of claimant’s business. Claimant’s business is linked intimately in a variety of ways in the operations of what in effect is its parent corporation, a major moving and warehousing corporation. It is apparent that the business may be easily transferred, at limited expense, from one building to another.
The income derived from the premises in question has very little relationship to any peculiar characteristics of the building. Rather, the income depends upon claimant’s standing in its specialized area of activity and is closely associated with the resources, reputation, facilities and business following of its parent corporation. It seems unlikely that a potential buyer, not already established in the business or equipped with the special experience and resources comparable to that possessed by claimant and its parent corporation, would pay for the property in question a price keyed to the income that claimant had derived. It also seems unlikely that a competitor would undertake to pay such a price to claimant in the absence of a commitment not to compete.
Nor do I see any basis in this record for the apprehension that claimant is not being adequately compensated. Given the fact that plaintiff quickly acquired an alternative property to continue the very business that it had been conducting, it seems quite clear that claimant has received very adequate compensation for the loss that it in fact suffered.
The partial final decree appealed from should be affirmed.